___________

                                    No. 96-1624
                                    ___________

Marvin Eugene Wahl,                      *
                                         *
              Appellant,                 *    Appeal from the United States
                                         *    District Court for the
     v.                                  *    Eastern District of Arkansas.
                                         *          [UNPUBLISHED]
United States of America,                *
                                         *
              Appellee.                  *
                                    ___________

                      Submitted:    July 18, 1996

                           Filed:   July 30, 1996
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Marvin Eugene Wahl appeals the district court's order denying his two
18 U.S.C. § 3582(c)(2) motions to reduce his sentence.       Because Wahl filed
his notice of appeal more than ten days after entry of the order, we lack
jurisdiction to review the merits of his appeal.       See Fed. R. App. P. 4(b)
(affording criminal defendants ten days after entry of judgment or order
to file notice of appeal; district court may grant thirty-day extension
upon showing of excusable neglect); United States v. Petty, 82 F.3d 809,
810 (8th Cir. 1996) (per curiam) (Rule 4(b) applies to appeals from denial
of § 3582(c)(2) motion; timely notice of appeal is both mandatory and
jurisdictional).


     Accordingly, we dismiss the appeal.          See 8th Cir. R. 47A(a).
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-